Case 3:18-cv-05639-RSM Document 184-2 Filed 08/26/19 Page 1 of 5




          EXHIBIT B
           Case 3:18-cv-05639-RSM Document 184-2 Filed 08/26/19 Page 2 of 5
Lorraine Barrick, CPA/ABV/CFF, ASA, CFE                                                         Expert Testimony 2015‐Present

Year                    Case Name                                     Description                                Case #
2015    Lacey Marketplace Associates II, LLC v.       Deposition Testimony in United States District No. 2:3‐cv‐00383‐JLR
        United Farmers of Alberta Cooperative,        Cour Western District of Washington at
        Limited, et al./Burlington Retail, LLC v.     Seattle
        United Farmers of Alberta Cooperative,
        Limited, et al.

2015    OptiStor Technologies, Inc. v. Nutanix, Inc. Deposition Testimony in King County Superior No. 13‐2‐35339‐3 SEA
        and Cary Morimoto                            Court

2015    In re the Marriage of Kara Hobbs,         Trial Testimony in the Superior Court of            No. 14‐3‐00985‐6 SEA
        Petitioner, and Forrest Hobbs, Respondent Washington, County of King

2015    In Re Gross Family Trust                      Deposition Testimony in the Superior Court of No. 14‐4‐01540‐0 SEA
                                                      the State of Washington In and For the
                                                      County of King
2015    Somerset Communications Group, LLC, v.        Deposition Testimony in the United States     No. 2:13 cv 02084 JCC
        Wall to Wall Advertising, Inc. et al.         District Court for the Western District of
                                                      Washington
2015    CMS Investment Holdings, LLC v. Jennifer      Trial Testimony in the Denver District Court, No. 2014CV31093
        Wilson‐Harvey, et al.                         City and County of Denver, State of Colorado

2015    King and Mockovak Eye Center, Inc., P.S.      Deposition and Trial Testimony in the           No. 09‐2‐42328‐8
        and Clearly Lasik, Inc. v. Michael            Superior Court of the State of Washington in
        Mockovak, M.D. and related counter and        and for the County of King
        cross claims

2015    Prima Technology, Inc. v. Alux, Inc. et al. Trial Testimony in Superior Court, Snohomish      No. 10‐2‐02998‐1
                                                    County
2015    Fidelitad, Inc., v. Insitu, Inc.            Deposition Testimony in the United States         No. 2:13‐cv‐03128‐TOR
                                                    District Court for the Eastern District of
                                                    Washington
2016    Frith Maier v. Sesame Communications,       Deposition Testimony in the Superior Court of     No. 14‐2‐33851‐1‐SEA
        Inc.                                        Washington, County of King
2016    Stehen Mark Seavecki v. Sujata Rao          Trial Testimony in Superior Court of              No. 14‐3‐05421‐5‐SEA
                                                    Washington, County of King
2016    Steven K. Erickson v. Diep Gregg            Trial Testimony in Superior Court of              No. 14‐3‐02000‐9
                                                    Washington, County of Snohomish
2016    Dawn M. Derby vs. Allergan, USA, Inc.       Arbitration Testimony, Boise Idaho                HTEH No. 81700‐0046
2016    Richards v. Thermal Hydra Plastics, LLC, et Deposition Testimony in the Superior Court of     No. 15‐2‐14245‐3 SEA
        al.                                         the State of Washington In and For the
                                                    County of King
2016    Lucas Price v. Daniel Price                 Deposition and Trial Testimony in the             No. 15‐2‐10178‐1
                                                    Superior Court of the State of Washington in
                                                    and for the County of King
2016    Intersections Inc. v. Costco Wholesale      Deposition Testimony for Arbitration‐‐            NA
        Corporation                                 International Institute for Conflict Prevention
                                                    & Resolution
2016    Darnell Samuelson and Amy Engels, vs.       Deposition Testimony in Superior Court of the  No. 15‐2‐20352‐5 KNT
        Patrich Rhodes & Associates, et al.         State of Washington, King County               Consolidated with No. 15‐2‐
                                                                                                   30487‐9 KNT
2016    Ruth Jelinek v. American National Property Trial Testimony in United States District Court No. C15‐779‐RAJ
        and Casualty Co, d/b/a ANPAC Insurance Western District of Washington at Seattle
        Company
2017    ATM Shafiqul Khalid vs. Citrix Systems, Inc. Deposition Testimony in Superior Court of the No. 15‐2‐24309‐8 SEA
                                                     State of Washington, King County




                                                                                                                             Page 1 of 4
           Case 3:18-cv-05639-RSM Document 184-2 Filed 08/26/19 Page 3 of 5
Lorraine Barrick, CPA/ABV/CFF, ASA, CFE                                                           Expert Testimony 2015‐Present

Year                    Case Name                                        Description                               Case #
2017    Martin J. Ericksen and Christine M.              Deposition Testimony in Superior Court of     No. 16‐2‐30522‐9 SEA
        Ericksen, v. Qwest Corporation                   Washington , King County
2017    Jay Burdete v. Tech Mahindra (Americas)          Deposition Testimony in the United States     No. 2:16‐cv‐01151‐JLR
        Inc.                                             District Court Western District of Washington
                                                         at Seattle
2017    Krista L. White; and The Law Offices of          Testimony at Arbitration                      NA
        Krista L. White & Associates, P.S. v. Suttell,
        Hammer & White, P.S.
2017    Julie M. Atwood vs. Mission Support              Trial Testimony in Superior Court of the State No. 15‐2‐01914‐4
        Alliance, LLC et al.                             of Washington for Benton County
2017    Chanbir Mann vs. Manish Prasad et al.            Deposition Testimony in Private Arbitration    NA
2017    Jolan, Inc., and Lance Miyatovich v.             Deposition Testimony in the Superior Court of No. 15‐2‐30626‐0‐SEA
        Jamison and McFarland, LLC, Michelle             the State of Washington For King County
        Shriki and Shimon Shriki, and Irwin J. Koval

2017    Chanbir Mann vs. Manish Prasad et al.            Testimony at Arbitration                       NA
2018    Michael Kantor, SLM Holdings Limited, LLC,       Deposition Testimony in United States District No. 2:15‐cv‐01871‐RAJ
        3 Wise Ventures, Inc.,and Cabbage Tree           Court Western District of Washington at
        Investments, LLC vs. Big Tip, Inc., WhoToo,      Seattle
        Inc., Demandbase, Inc., George Bremmer,
        and Matt Rowlen
2018    Pryde Johnson Stone Way LLC et al. v.            Deposition and Arbitration Testimony         JAMS Ref. No. 1160021402
        4035 Stone Way LLC and Zesto's LLC
2018    Robert C. Tauscher, and Bruce L. Huntly v.       Deposition and Arbitration Testimony         Judicial Dispute Resolution, LLC
        Lansmont Corporation
2018    Donald L. Hacker, individually, Plaintiff, v.    Trial Testimony in Superior Court of         No. 17‐2‐16424‐1 SEA
        Hacker & Willig, Inc., P.S., a Washington        Washington, County of King
        Corporation, Arnold M. Willig, and Jane
        Doe Willig, individually and the marital
        community comprised therof, Elizabeth H.
        Shea, and John Doe Shea, Individually and
        the marital community comprised therof,
        Defendants.

2018    ATM Shafiqul Khalid vs. Citrix Systems, Inc. Testimony at Arbitration                         No. 15‐2‐24309‐8 SEA

2018    State of Washington, Plaintiff, v. Comcast       Deposition testimony in the Superior Court of No. 16‐2‐18224‐1 SEA
        Cable Communications Management, LLC;            the State of Washington in and for the County
        Comcast Cable Communications, LLC; and           of King
        Comcast of
        Colorado/Florida/Michigan/New
        Mexico/Pennsylvania/Washington, LLC,
        Defendants.
2018    Continental Casualty Company, an Illinois        Deposition Testimony in the Superior Court of No. 17‐2‐00330‐8
        company, as subrogee of WeHash                   the State of Washington In and For the
        Technology, LLP, Plaintiff, v. Neppel            County of Grant
        Electrical & Controls LLC, a Washington
        limited liability corporation, and DOES 1‐
        10, Defendants




                                                                                                                               Page 2 of 4
           Case 3:18-cv-05639-RSM Document 184-2 Filed 08/26/19 Page 4 of 5
Lorraine Barrick, CPA/ABV/CFF, ASA, CFE                                                           Expert Testimony 2015‐Present

Year                    Case Name                                        Description                               Case #
2018    Bruce A. Wolf, as Guardian ad Litem for          Deposition Testimony in the Superior Court of No. 16‐2‐00167‐9
        Lana Burke; Anna Scott, individually, and        the State of Washington for Jefferson County
        Zachary Burke, individually, Plaintiffs, v. GE
        Healthcare, a subsidiary of General Electric
        Company; GE Medical Systems
        Information Technologies, Inc., a foreign
        corporation; Jefferson County Public
        Hospital District No. 2 d/b/a Jefferson
        Healthcare, and Unknown does 1‐50,
        Defendants.
2018    Cameron Dollar, Plaintiff, v. Seattle        Deposition Testimony in the Superior Court of NA
        University, Defendant.                       the State of Washington In and For the
                                                     County of King
2018    Gunup, Inc., a Delaware corporation          Deposition and Trial Testimony in the         No. 16‐2‐15005‐5 SEA
        licensed to do business in the state of      Superior Court of the State of Washington in
        Washington, Plaintiff, v. Media Lodge, Inc., and for the County of King
        a Delaware corporation; Steve Urvan, an
        individual; Jeff Siegel, an individual; and
        Kevin O'Connell, an individual.

2018    Estate of Virgil Victor Becker , Jr., by its     Deposition Testimony in the Superior Court    No. 10‐2‐26593‐7 SEA
        Personal Representative, Jennifer L. White       for the State of Washington in and for King
        v. Avco Corporation et al.                       County
2019    Inteum Company, LLC, Plaintiff, v. National      Deposition Testimony in the United States     No. 2:17‐cv‐01252‐JCC
        University of Singapore, Defendant.              District Court Western District of Washington

2019    Latosha Evans, an individual, and Leonard Trial Testimony in the Superior Court of the          No. 15‐2‐26711‐6 SEA
        Evans and Ruby Evans, a married couple, State of Washington for King County
        Plaintiffs, v. Seattle Children's Hospital, a
        licensed healthcare provider and domestic
        corporation, Children's University Medical
        Group, a non‐profit organization, John and
        Jane Does 1‐10, Defendants.
2019    State of Washington, Plaintiff, v. Comcast       Trial Testimony in the Superior Court of the   No. 16‐2‐18224‐1 SEA
        Cable Communications Management, LLC;            State of Washington in and for the County of
        Comcast Cable Communications, LLC; and           King
        Comcast of
        Colorado/Florida/Michigan/New
        Mexico/Pennsylvania/Washington, LLC,
        Defendants.
2019    Mint Dental, LLC Plaintiff, vs. Chambers         Deposition Testimony in the Superior Court of No. 3AN‐17‐05453 CI
        Commercial Real Estate, Inc.; Medovate,          the State of Alaska Third Judicial District At
        LLC; Laurel Medical Building Owners              Anchorage
        Association, Inc., LLC; Laurel Medical, LLC;
        Bruce A. Chambers, individually; Robert C.
        Williams, individually; Seven C
        Investments; and Does 2 through 100,
        inclusive, Defendants.




                                                                                                                               Page 3 of 4
           Case 3:18-cv-05639-RSM Document 184-2 Filed 08/26/19 Page 5 of 5
Lorraine Barrick, CPA/ABV/CFF, ASA, CFE                                                           Expert Testimony 2015‐Present

Year                   Case Name                                        Description                               Case #
2019    Rebecca McCoy, Plaintiff, vs. Chambers         Deposition Testimony in the Superior Court of No. 3AN‐18‐5492 CI
        Commercial Real Estate, Inc.; Medovate,        the State of Alaska Third Judicial District At
        LLC; Laurel Medical Building Owners            Anchorage
        Association, Inc., LLC; Laurel Medical, LLC;
        Bruce A. Chambers, individually; Robert C.
        Williams, individually; Seven C
        Investments; and Does 2 through 100,
        inclusive, Defendants.
2019    Ruiz Fajardo Ingenieros Asociados S.A.S.,      Trial Testimony in the United States Districk   C16‐1902‐RAJ
        Plaintiff v. Flow International Corporation,   Court Western District of Washington
        Defendant
2019    Amtax Holdings 114, LLC, Amtax Holdings        Deposition Testimony in the Unted States       3:17‐cv‐06048‐RBL
        169, LLC and Parkway Apartments, LP) vs.       District Court, Western District of Washington
        Hidden Hills Management, LLC and 334th         at Tacoma
        Place 2001, LLC
2019    Charlene Steinhauer, Plaintiff v. Gregory L. Trial Testimony in the Superior Court of the      No. 18‐2‐08745‐7 SEA
        Steinhauer, Defendant.                         State of Washington in and for the County of
                                                       King
2019    Spencer D. Pemberton, a single individual, Trial Testimony in the Superior Court of the        No. 17‐2‐18931‐6 SEA
        Plaintiff vs. Kelsey J. Corder (ne' Prussing), State of Washington in and for the County of
        individually, and John does 1 ‐ 4,             King
        Defendants.




                                                                                                                              Page 4 of 4
